           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 1 of 29



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI FAKHOURY
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4   1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 7

 8   Attorneys for ADAM SHAFI

 9

10                               IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13

14    UNITED STATES OF AMERICA,                     Case No.: CR 15–00582 WHO
15                  Plaintiff,                      DEFENDANT’S SENTENCING
                                                    MEMORANDUM
16           v.
                                                    Court:          Courtroom 2, 17th Floor
17    ADAM SHAFI,                                   Hearing Date:   March 21, 2019
18                  Defendant.                      Hearing Time:   1:30 p.m.

19

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
             Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 2 of 29



 1                                                       TABLE OF CONTENTS
 2   TABLE OF CONTENTS........................................................................................................................ i
 3   TABLE OF AUTHORITIES ................................................................................................................. ii
 4   INTRODUCTION ................................................................................................................................. 1
 5   STATEMENT OF FACTS .................................................................................................................... 1
 6           A.        Mr. Shafi’s History and Characteristics. ........................................................................... 1
 7           B.        The Nature and Circumstances of the Offense. ................................................................ 5
 8           C.        Court Proceedings. ............................................................................................................ 9
 9           D.        Mr. Shafi’s Return Home and Future Goals. .................................................................. 10
10   ARGUMENT ....................................................................................................................................... 12
11           A.        Seriousness of the Offense, Respect for the Law and Just Punishment.......................... 12
12           B.        Deterring Criminal Conduct and Protecting the Public. ................................................. 15
13                     1.         Mr. Shafi’s Post-Offense Rehabilitation Demonstrates the 40 Months He Spent
                                  in Custody Has Been an Effective Deterrent. ..................................................... 15
14
                       2.         Mr. Shafi is at a Significantly Lower Rate of Recidivism as a First Offender. .. 16
15
                       3.         This Court Already Determined Mr. Shafi is not a Danger to the Community
16
                                  When it Released Him on Bail in October 2018................................................. 18
17
             C.        Providing Training, Medical Care or Other Treatment. ................................................. 19
18
             D.        The Guidelines Sentencing Range and Sentencing Commission Policy Statements. .... 20
19
             E.        Avoiding Unwarranted Sentencing Disparities. ............................................................. 21
20
             F.        Providing Restitution. ..................................................................................................... 23
21
     OBJECTION TO PROPOSED SUPERVISED RELEASE CONDITION #7 .................................... 23
22
     CONCLUSION.................................................................................................................................... 25
23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                                             i
              Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 3 of 29



 1                                                      TABLE OF AUTHORITIES
 2                                                                         Cases
 3   Gall v. United States, 552 U.S. 38 (2007) ................................................................................ 12, 15, 21
 4   Graham v. Florida, 560 U.S. 48 (2010) ............................................................................................... 14
 5   Kennedy v. Louisiana, 554 U.S. 407 (2008)......................................................................................... 12
 6   Kimbrough v. United States, 552 U.S. 85 (2007) ................................................................................. 20
 7   Pepper v. United States, 562 U.S. 476 (2011)...................................................................................... 15
 8   Roper v. Simmons, 543 U.S. 551 (2005) .............................................................................................. 14
 9   Tapia v. United States, 564 U.S. 319 (2011) .................................................................................. 12, 20
10   Thompson v. Oklahoma, 487 U.S. 815 (1988) ..................................................................................... 14
11   United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009) ..................................................... 21
12   United States v. Barker, 771 F.2d 1362 (9th Cir. 1985) ....................................................................... 12
13   United States v. Carty, 520 F.3d 984 (9th Cir. 2008) (en banc) ........................................................... 12
14   United States v. Hir, 517 F.3d 1081 (9th Cir. 2008) ............................................................................ 19
15   United States v. LaCoste, 821 F.3d 1187 (9th Cir. 2016) .............................................................. 23, 24
16   United States v. Stoterau, 524 F.3d 988 (9th Cir. 2008) ...................................................................... 24
17   United States v. Trujillo, 713 F.3d 1003 (9th Cir. 2013)...................................................................... 15
18   Williams v. New York, 337 U.S. 241 (1949) ......................................................................................... 12
19                                                                       Statutes
20   18 U.S.C. § 1001 .................................................................................................................................. 21
21   18 U.S.C. § 1344 .................................................................................................................................. 10
22   18 U.S.C. § 2339B ............................................................................................................................ 9, 22
23   18 U.S.C. § 3142 .................................................................................................................................. 18
24   18 U.S.C. § 3143 .................................................................................................................................. 19
25   18 U.S.C. § 3553 ................................................................................................................ 12, 15, 19, 21
26                                                        U.S. Sentencing Guidelines
27   U.S.S.G. § 2B1.1 .................................................................................................................................. 20
28   U.S.S.G. § 3A1.4 ...................................................................................................................... 20, 22, 23

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                                               ii
              Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 4 of 29



 1   U.S.S.G. § 3E1.1 .................................................................................................................................. 20
 2   U.S.S.G. § 5C1.1 .................................................................................................................................. 20
 3                                                U.S. Sentencing Commission Reports
 4   2017 Sourcebook of Federal Sentencing Statistics, Table 6, Age of Offenders in Each Primary
 5           Offense Category, https://www.ussc.gov/sites/default/files/pdf/research-and-
 6           publications/annual-reports-and-sourcebooks/2017/Table06.pdf ............................................... 14
 7   Public Data Presentation for First Offenders and Alternatives to Incarceration Amendment,”
 8           December, 2016, http://www.ussc.gov/sites/default/files/pdf/amendment-process/public-
 9           hearings-and-meetings/20161209/20160109_DB_alternatives.pdf............................................ 17
10   Recidivism Among Federal Offenders: A Comprehensive Overview (2016),
11           http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
12           publications/2016/recidivism_overview.pdf ............................................................................... 16
13   Youthful Offenders in the Federal System, http://www.ussc.gov/sites/default/files/pdf/research-and-
14           publications/research-publications/2017/20170525_youthful-offenders.pdf ............................. 13
15                                                                Other Authorities
16   CBS News, “Obama in Egypt,” https://www.cbsnews.com/pictures/obama-in-egypt/10/ .................... 4
17   Norimitsu Onishi, “Syria Seen as Most Dire Refugee Crisis in a Generation,” New York Times, Nov.
18           23, 2013 https://www.nytimes.com/2013/11/24/world/middleeast/syria-seen-as-most-dire-
19           refugee-crisis-in-a-generation.html ............................................................................................... 3
20   Daniel P. Mears, et al., “Progressively Tougher Sanctioning and Recidivism: Assessing the Effects of
21           Different Types of Sanctions,” Journal of Research in Crime and Delinquency, Nov. 14, 2017,
22           http://journals.sagepub.com/doi/abs/10.1177/0022427817739338?journalCode=jrca .............. 18
23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                                              iii
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 5 of 29



 1                                             INTRODUCTION
 2         Mr. Shafi’s arrest on July 3, 2015 was both the worst and best thing that has ever happened to
 3   him. Armed FBI agents entered their home in Fremont to take Mr. Shafi away to jail, where he
 4   would remain for almost three and a half years. It was the culmination of nine months of household
 5   tension borne from the fallout of Mr. Shafi’s foolish decision to leave his family during a vacation to
 6   Cairo in order to go to Istanbul in 2014. That major mistake led to an FBI investigation, a FISA
 7   wiretap, a jury trial resulting in a mistrial, and ultimately a felony conviction. But it also brought the
 8   Shafi family closer together, helped Mr. Shafi realize his privilege was a blessing, not a burden, and
 9   brought into focus the mental health problems Mr. Shafi failed to address for too long.
10         In the aftermath of the arrest, Mr. Shafi and his family have spent countless hours looking
11   backwards, reliving the events of 2014 and 2015 over and over. Since this Court released Mr. Shafi
12   on bail on October 4, 2018, Mr. Shafi and his family have looked forward for the first time in a long
13   time, thinking about school, a career and marriage. This Court told Mr. Shafi when it released him
14   on bail that “I expect that you are going to…prove your parents right…about who you are.” Dkt. 310
15   at 34:13-14. Mr. Shafi has worked hard to show this Court’s prediction correct. Today, Mr. Shafi
16   has been out of custody for six months without a problem. He is attending weekly counseling
17   sessions that he has found useful and rewarding. He is extremely remorseful for the mistakes he
18   made and “earnestly apologize[s] to your Honor, my family, and the government for my disturbing
19   comments and actions leading up to my arrest and charge 4 years ago.” Exh. A, Letter of Adam
20   Shafi at 1. Most importantly, he has learned from this ordeal.
21         Mr. Shafi has been harshly and sufficiently punished for his actions and there is no need to stop
22   his treatment and send him back to jail to deter him from committing another crime. He respectfully
23   asks this Court to sentence him to credit for time served of approximately 40 months, followed by
24   three years of supervised release and a $100 special assessment.
25                                        STATEMENT OF FACTS
26   A.    Mr. Shafi’s History and Characteristics.
27         To understand Mr. Shafi’s case, it is crucial to understand the history and characteristics of his
28   father. Salama Shafi was born in Cairo, Egypt in 1953. His father was an imam, or Islamic preacher,

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         1
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 6 of 29



 1   and had a total of 11 children in two marriages.
 2   The Shafi family was poor and Salama realized
 3   the only way to make a living for himself was to
 4   leave Cairo and immigrate to the United States.
 5   In 1980, Salama moved to New York and within
 6   a year, moved to the Bay Area. He had little
 7   money to his name but a desire to succeed. He
 8   went to school, found work in the technology
 9   sector, and eventually started his own company.          Picture of the garage in the Shafi home taken by the
                                                              FBI on July 3, 2015.
10   By the late 1980s, he bought the home he lives in
11   today in Fremont. In 1989, Salama married Seham Mansour, a childhood family friend Salama had
12   known since they were kids. Seham was in medical school in Cairo and after she graduated, she
13   immigrated to the United States with Salama. It is no surprise that the Shafis have an American flag
14   flying in their garage because they are the embodiment of the American dream.
15         Mr. Shafi was born in San Jose in 1993. The Shafis had four other children over the next ten
16   years. Mr. Shafi faced the same hurdles and obstacles many teenagers face, particularly as the oldest
17   son of immigrants and straddling two different cultures. In 8th grade, in an effort to fit in, he hung
18   out with the wrong crowd and started smoking marijuana and drinking alcohol. See Presentence
19   Investigation Report (“PSR”) ¶ 48. That culminated in a juvenile arrest on suspicion of stealing cars,
20   though no criminal or juvenile prosecution ensued.
21         In 2007, his parents took Mr. Shafi to see a therapist, explaining they had concerns that he was
22   withdrawn and his grades had dropped. See Exh. B, January 23, 2007 Medical Record. At a follow
23   up session, Mr. Shafi explained to a clinical social worker that he “was bewildered…about what is
24   happening in his life.” See Exh. C, February 7, 2007 Medical Record. He reported “that things are
25   better now” and that his family “are nice and not angry at him anymore.” Id. He also stated he
26   “would like to come back in and discuss what is happening, as he is feeling uneasy about the future.”
27   Id. The therapist ultimately diagnosed Mr. Shafi with depressive disorder. See Exh. D, August 29,
28   2007 Medical Record. Despite the diagnosis and his statement in February 2007 that he wanted to

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         2
            Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 7 of 29



 1                                                        continue with counseling, he did not come in for
 2                                                        another counselling session. Id.
 3                                                             By the time Mr. Shafi entered high school, he
 4                                                        looked inward and turned to his religion. Islam gave
 5                                                        Mr. Shafi a community and a purpose. He became
 6                                                        involved in the Muslim Students Association and
         Picture from Mr. Shafi’s High School Yearbook.
 7                                                        served as its president during his junior and senior
 8                                                        year. PSR ¶ 38. Mr. Shafi graduated from high
 9   school in 2011 and enrolled at Ohlone Community College in Fremont.
10         As Mr. Shafi was going through community college, the world was dealing with the
11   unprecedented events of the Arab Spring. In 2011, the resignation of Egyptian President Hosni
12   Mubarak brought great joy to millions of Arabs around the world, particularly Egyptians like the
13   Shafis. Unfortunately, the initial hope of democratization and modernization in the Arab world
14   turned to chaos, as civil wars broke out in Libya and Syria. By 2013, the New York Times noted that
15   the United Nations described the Syrian refugee crisis “as the most challenging refugee crisis in a
16   generation—bigger than the one unleased by the Rwandan genocide and laden with the sectarianism
17   of the Balkan wars.” 1 The news featured constant reports about the plight of Syrian refugees and
18   heartbreaking images of death and destruction.
19         Amongst all this, by 2013 Mr. Shafi was turning more religious, making sure to pray at the
20   mosque five times a day, and volunteering with Ta’leef Collective in Fremont, a non-profit
21   community gathering place for young Muslims, particularly converts and first generation Muslim
22   Americans. 2 See Exh. E, January 30, 2019 Letter from Diane Stair. But the situation in the Middle
23

24
     1
       Norimitsu Onishi, “Syria Seen as Most Dire Refugee Crisis in a Generation,” New York Times, Nov.
25   23, 2013, available at https://www.nytimes.com/2013/11/24/world/middleeast/syria-seen-as-most-
     dire-refugee-crisis-in-a-generation.html.
26   2
       See Ta’leef Collective, “Our Mission,” (“The Arabic word ‘ta’leef’ means ‘to bring together’, and
27   describes our mission to build community by creating safe spaces for dialogue, education and
     fellowship. We aim to provide the ideal experience of American Islam, that is both culturally relevant
28   and integral to individual and collective growth.”) available at https://www.taleefcollective.org/our-
     mission/.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                           3
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 8 of 29



 1   East generally and the Syrian refugee crisis specifically, took its toll on him. He was taking fewer
 2   classes and getting worse grades. See Exh. F, Ohlone College Transcript; see also PSR ¶ 49 (noting
 3   “cumulative grade point average was 2.5”). That combination understandably resulted in tension in
 4   the Shafi home. Salama Shafi was the son of a poor, religious man. Salama had to work hard to
 5   achieve financial success and security. As the PSR explains, he “has high expectation for his family
 6   and is clear in his disappointment when those expectations are not met.” PSR ¶ 38. Salama’s oldest
 7   son had the exact opposite set of ambitions, focusing more on his religion and rejecting goals of
 8   material and financial success.
 9         The differences between the two would manifest itself in the
10   Shafi family’s annual month long vacation to Egypt to visit
11   family. Part of the trip involved going to Sharm el Sheikh, a well-
12   known resort town on the Red Sea, famous with Europeans and
13   other tourists because of its clean beaches, and scuba diving and
14   snorkeling. But Mr. Shafi wanted to spend time with more distant
15   family members who lived in humble farming villages north of
16   Cairo. On the family’s 2013 trip to Egypt, Mr. Shafi spent two
17   days with Salama’s cousin, Anwar, in Kom El Nour, a village 56
18   miles north of Cairo. Anwar lived in a small and dirty two               Anwar’s home, which Mr. Shafi
                                                                              visited in 2013. Picture taken
19   bedroom flat, with one room reserved for her cow. Salama was             March 2018.

20   mystified but would indulge Mr. Shafi’s wishes. While Salama
21   enjoyed socializing and catching up with friends and cousins, Mr. Shafi wanted to spend the entire
22   day at historic mosques like the almost 700 year old Sultan Hassan Mosque in old Cairo, a picture of
23   which hung in Mr. Shafi’s room. 3 The history and architecture of Sultan Hassan stood in stark
24   contrast to the mosque Mr. Shafi attended at home, the Islamic Center in Fremont.
25

26

27   3
      President Obama visited the Sultan Hassan Mosque with then Secretary of State Hillary Clinton in
28   2009. See CBS News, “Obama in Egypt,” available at https://www.cbsnews.com/pictures/obama-in-
     egypt/10/.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        4
              Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 9 of 29



 1

 2

 3
                                                                                        Picture of the Sultan
 4                                                                                      Hassan Mosque in
                                                                                        Mr. Shafi’s
 5                                                                                      bedroom. Picture
                                                                                        taken August 2018.
 6

 7

 8

 9                                                                                      March 2015
                                                                                        Google Street
10                                                                                      View Picture of
          The Sultan Hassan Mosque in Old                                               Islamic Center of
11
          Cairo. Picture taken March 2018.                                              Fremont.
12

13
             Ultimately, an uncomfortable dynamic developed between Salama and Mr. Shafi. Salama had
14
     worked hard to give Mr. Shafi the luxurious upbringing Salama never had. But Mr. Shafi felt guilty
15
     and resentful for the privileges he enjoyed while other Muslims in the Middle East suffered. Mr.
16
     Shafi’s insistence on praying at the mosque five times a day, including waking up at four or five in
17
     the morning for prayers, necessarily meant he slept through the morning and interrupted this work
18
     scheudle, which frustrated Salama. Mr. Shafi’s desire to grow a beard and were more traditional
19
     Islamic clothes made Salama fear that Mr. Shafi would be discriminated against and unhirable. Mr.
20
     Shafi felt he needed to escape to a Muslim country, where he could live, work, dress and pray as he
21
     pleased.
22
     B.      The Nature and Circumstances of the Offense.
23
             By now, this Court is well aware of the events of 2014 and 2015. By 2014, the tensions Mr.
24
     Shafi felt were becoming untenable. Mr. Shafi felt enormous pain and grief seeing what was
25
     happening in Syria. He was chafing at the restrictions he felt his father was placing on him.
26
     Meanwhile, in Syria the terrorist group ISIS had proclaimed a “caliphate.” Mr. Shafi wanted to see
27
     for himself the refugee situation and get a firsthand account about ISIS and the other groups fighting
28
     in Syria at that time. He decided that when he and his family were in Cairo in 2014 for their family
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        5
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 10 of 29



 1   trip, he would fly to Istanbul and meet his friends Abdul Qadar Khan Niazi and Saleem Karim there.
 2   On August 16, 2014, Mr. Shafi left his family in Cairo, took a taxi to the airport and flew to Istanbul
 3   by himself. Mr. Niazi landed at the Istanbul airport a few hours later. Mr. Karim was ultimately
 4   unable to join them because his mother had hid his passport.
 5         At the airport, Mr. Shafi and Mr. Niazi spoke with people fleeing
 6   Syria. What they heard was distressing, confirming Mr. Shafi’s fears
 7   that the groups purporting to protect Syrians were ultimately fighting
 8   amongst themselves and engaging in barbaric violence, primarily
 9   towards fellow Muslims. Within hours, Mr. Shafi and Mr. Niazi
10   decided to go back home. They bought return tickets to Cairo and San
11   Francisco, respectively. They used their last remaining hours in
12   Istanbul to visit the Blue Mosque, a historic mosque and popular tourist
13   site in Istanbul.
14         In the meantime, Salama Shafi had gone to the U.S. Embassy in           Picture of the Blue
15                                                                                 Mosque taken on August
     Cairo to report Mr. Shafi missing. PSR ¶ 9. Salama relayed that Mr.
                                                                                   17, 2014 by Mr. Shafi.
16   Shafi had sent a text message to his brother saying he had gone to
17   “protect Muslims.” Id. He also told Embassy staff that Mr. Shafi “had been in a bit of a state of
18   depression” and “was grieving about the plight of the Muslims in the region.” Dkt. 318 at 66:2-4.
19         Mr. Shafi returned to Cairo on August 18, 2014 and the family returned to San Francisco on
20   August 20, 2014. PSR ¶ 9. Upon his arrival to SFO, Mr. Shafi was interviewed by Customs and
21   Border Protection agents at SFO. On September 4, 2014, Mr. Shafi met with FBI agents at a coffee
22   shop and gave more details about his trip to Istanbul, including specific details about the people he
23   spoke with there. Mr. Shafi was 21 years old and had neither a lawyer nor his parents with him
24   during the interview. By that point, the government had opened an investigation into Mr. Shafi.
25         The trip to Istanbul left an enormous mark on Mr. Shafi. Five days after his meeting with the
26   FBI, on September 9, 2014, he saw his doctor and reported feeling depressed. The medical records
27   reflected Mr. Shafi had “lost some 7 pounds due to lack of appetite” and had “lack of motivation and
28   flat affect.” See Exh. G, September 9, 2014 Medical Record. His doctor recommended he see a

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        6
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 11 of 29



 1   therapist. The Shafi family made appointments for Mr. Shafi to see an Islamic psychiatric counselor
 2   in the fall of 2014. PSR ¶ 45. But Mr. Shafi did not find the therapy helpful and stopped attending
 3   after a few sessions. Id.
 4         The family then tried to deal with Mr. Shafi’s depression by enrolling him in Coding Dojo, a
 5   computer science boot camp program that began in October 2014 and was supposed to end by
 6   January 30, 2015. PSR ¶ 49. While Mr. Shafi liked the courses, it took him extra time to finish, and
 7   he did not finish the necessary final exams to complete the course until March 2015. See Exh. H,
 8   June 27, 2016 Letter from Jenna Wolfe. After he finished the courses, his father hired him to work
 9   for his company. But that resulted in tension too. When Salama asked Mr. Shafi to design a website
10   for him, the two got into a disagreement about a picture and Salama refused to pay him. Out of
11   anger, Mr. Shafi decided to earn money by selling his belongings on Craigslist, ultimately leading to
12   the bank fraud that Mr. Shafi stands convicted of.
13         In April 2015, Mr. Shafi posted his bike for sale on Craigslist for $800. PSR ¶ 17. He was
14   contacted by someone who offered to buy the bike and sent him a check for $2,200. The person
15   instructed Mr. Shafi to deposit the check, keep the money for the bike, and given the rest of the
16   money to someone who would come pick up the bike. Id. Mr. Shafi received a check paid from
17   Setco Services, L.L.C., a title company in Florida. Mr. Shafi was dubious about the check and the
18   Google search records show searches for “fake check cleared” and “setco services” on April 16,
19   2015. Mr. Shafi decided not to deposit the check but kept it in case he needed to use it at a later date.
20   Ultimately, Mr. Shafi worked out his differences with Salama over the website and he was paid for
21   the work he completed.
22         But Mr. Shafi’s feelings of humiliation, frustration, anger and despair would not abate. He
23   knew he was under FBI scrutiny and surveillance, though did not know that the government had been
24   intercepting his phone calls since December 2014. He resented the fact he was entirely dependent on
25   his parents, living in their house and working for his father. He told Mr. Karim on June 8, 2015, that
26   he had told his parents he felt like a “slave until I leave this house.” Trial Exh. 023-038.
27         He especially felt hopeless about the messy situation in the Middle East. On June 5, 2015, after
28   watching an interview by the leader of the al-Nusrah Front on Al Jazeera, Mr. Shafi felt that he had

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                          7
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 12 of 29



 1   found a group that was doing things the right way in Syria. But that enamor quickly faded away.
 2   Three days later, on June 8, 2015, Mr. Shafi told Mr. Karim that he wanted to “go to Death Valley for
 3   a weekend, just sit and think over there,” Trial Exh. 023-008, that he felt “like just going into the
 4   desert and just getting a bunch of sleep,” Trial Exh. 023-014, and that he wanted to “move in with
 5   you when you get that apartment.” Trial Exh. 023-052. There were no online searches for the al
 6   Nusrah Front or Muhammad al-Joulani after June 5, 2015.
 7         Most problematic, Mr. Shafi was becoming increasingly nihilistic. He had often felt suicidal,
 8   thinking “life wasn’t worth living” and that “he would never be happy or content.” PSR ¶ 44. On
 9   June 20, 2015, he sent text messages to Mr. Karim about Armin Harcevic, feeling “if there’s really
10   nothing I can do I just rather be with him in the cage” so “at least he won’t be alone.” Trial Exh. 144-
11   173. 4 He began talking about his own death candidly, lamenting that he had not spilled his own
12   blood for Allah, and expressing “jealousy” at someone who had died in Syria. PSR ¶ 10. As Dr.
13   Sageman explained, Mr. Shafi “felt very guilty that he’s here in this country, protected, not suffering,
14   and all the people in his community are suffering over there,” and Mr. Shafi wanted “to share in the
15   suffering.” Dkt. 322 at 718:9-20. Indeed, Mr. Shafi explained to Mr. Karim that he wanted to go
16   “through what [Mr. Harcevic’s] going through
17   instead of just eating my fancy meals and sleeping in
18   my fancy house while he’s in a cage,” and he would
19   “feel better dying like that instead of like this.” Trial
20   Exh. 144-173. The Shafi family could see something
21   was wrong but did not know how to get through to
                                                                  Handwritten note from Mr. Shafi’s sister Nora,
22   Mr. Shafi.                                                   13 at the time, recovered by FBI during July 3,
                                                                  2015 search of the Shafi home.
23         On June 28, 2015, Mr. Shafi made the fateful
24   mistake that is now—almost four years later—reaching its conclusion: he purchased a one way ticket
25   to fly to Istanbul, Turkey. He had no plan at all as to what he would do when he got there. He had
26   not made any other travel or lodging arrangements, and told no one that he was leaving. The
27
     4
28    Mr. Shafi apparently did not know that Mr. Harcevic had been released from jail on April 30, 2015.
     See United States v. Harcevic, CR 15-00049-CDP (E.D. Mo.), Dkt. No. 153.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                           8
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 13 of 29



 1   following day, June 29, 2015, he deposited the Setco Services check he had received in April. PSR ¶
 2   12. The next day he went to SFO, where he was not allowed to board the flight. After a length
 3   interrogation by the FBI, he was allowed to leave the airport on BART. The following day, July 1,
 4   2015, Mr. Shafi explained to Mr. Karim that he had been feeling “miserable” and if he couldn’t help,
 5   “then the least I can do is be miserable, with them. Like, if I can’t do anything then—then what else
 6   am I gonna do? Just be happy while they’re just, you know, suffering? At least, if I can’t do anything,
 7   I’m just gonna be miserable.” Trial Exh. 31-12. On that same day, he deposited the money he
 8   withdrew back into his bank account. PSR ¶ 14.
 9   C.    Court Proceedings.
10         On July 3, 2015, Mr. Shafi was arrested after a complaint was filed charging him with
11   attempting to provide himself to the al-Nusrah Front, in violation of 18 U.S.C. § 2339B, when he
12   attempted to fly to Istanbul on June 30, 2015. Dkt. 1. Initially, Mr. Shafi’s case remained under seal
13   for five months as his retained attorneys attempted to resolve the case pre-indictment. After
14   negotiations broke down, Mr. Shafi was indicted on December 15, 2015. Dkt. 15. On December 22,
15   2015, Mr. Shafi had a detention hearing before the Honorable Sallie Kim, who detained him as a
16   flight risk. Dkt. 23. This Court affirmed Judge Kim’s detention order on January 14, 2016. Dkt. 41.
17         After two and a half years of pretrial litigation, Mr. Shafi’s jury trial began on August 27, 2018
18   and lasted six days. Dkt. 271, 274, 275, 277, 283, 287, 288. The jury heard evidence from fifteen
19   government witnesses and four defense witnesses, including two terrorism experts called by the
20   government and Mr. Shafi, respectively. The jury deliberated for seven days. Dkt. 290, 291, 292,
21   293, 296, 297, 299. On September 19, 2018, the Court declared a mistrial after jurors indicated they
22   could not reach a unanimous verdict. Dkt. 299. Polling of the jurors indicated they were hung 8-4 in
23   favor of acquittal. Dkt. 305-1 at 2, ¶ 7.
24         On October 4, 2018, the Court ordered Mr. Shafi released on a $1 million bond secured by his
25   parents’ house. Dkt. 308. It adopted stringent release conditions proposed by Pretrial Services,
26   ordering Mr. Shafi, among other things, to surrender all travel documents and not reapply for a
27   passport, not possess a firearm, remain in the custody of his parents at their home, undergo a
28   psychiatric assessment and participate in mental health counseling, not use a computer or possess an

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        9
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 14 of 29



 1   Internet enabled cell phone, and be subject to 24/7 GPS monitoring and not leave his home except for
 2   legal, medical, treatment and court purposes. Dkt. 312. Mr. Shafi was released the following day.
 3   Dkt. 310-12.
 4         As the parties prepared for retrial, on November 26, 2018 the government informed Mr. Shafi it
 5   intended to file a superseding indictment adding a charge of bank fraud based on the $2,200 check.
 6   Within two days, the parties initiated plea negotiations. Within a week, the parties reached a plea
 7   agreement and Mr. Shafi pleaded guilty to a one count information charging him with bank fraud, in
 8   violation of 18 U.S.C. § 1344, on December 7, 2018. Dkt. 348. Under the terms of the plea
 9   agreement, Mr. Shafi agreed to debrief with the FBI, and the U.S. Attorney’s Office agreed to dismiss
10   the indictment at sentencing. Dkt. 349 at 5, ¶¶ 12, 15. Following entry of the plea, the Court denied
11   the government’s request to have Mr. Shafi remanded into custody pending sentencing. Dkt. 348.
12   Mr. Shafi has complied with all conditions of his pretrial release. PSR ¶ 6.
13   D.    Mr. Shafi’s Return Home and Future Goals.
14         Mr. Shafi’s return home after being
15   locked in jail for 40 months was a joyous
16   occasion. On his first night home, family
17   members and friends came to the Shafi home in
18   Fremont to celebrate. Ramsey, Mr. Shafi’s
19   brother, writes “the day Adam returned, the
20   word spread faster than we imagined. Our
21   house was immediately greeted by over 20
22   different cousins and family friends, which              The Shafi family on October 5, 2018 after Mr. Shafi
                                                              was released from jail.
23   continued over the entire month.” Exh. I,
24   Ramsey Shafi Letter. Mr. Shafi’s brother Ismail writes on that night Ismail’s three year old son, who
25   had only known his uncle Mr. Shafi “through a glass window,” “would not leave Adam alone and
26   insisted on being by his side until falling asleep the night of his return.” Exh. J, Ismail Shafi Letter.
27         Most importantly, Mr. Shafi’s parents and siblings have all seen a marked change in not only
28   Mr. Shafi, but the entire family. His parents write “Adam has matured a lot. He is more

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         10
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 15 of 29



 1   appreciative, more responsible, and more motivated than he was at the time of his arrest.” Exh. K,
 2   Salama and Seham Shafi Letter. Mr. Shafi’s sister Nora has “noticed how much happier and more
 3   grateful Adam has been since his return” and that the “house has felt so much more lively ever since
 4   Adam returned home.” Exh. L, Nora Shafi Letter. Gabriel Shafi writes that Mr. Shafi emerged from
 5   jail “a more productive and loving person” and his release “has brought life back to our family.”
 6   Exh. M, Gabriel Shafi Letter.
 7         In his letter to the Court, Mr. Shafi acknowledges he made major mistakes and he “earnestly
 8   apologize[s] to your Honor, my family, and the government for my disturbing comments and actions
 9   leading up to my arrest and charge 4 years ago.” Exh. A, Adam Shafi Letter at 1. He knows he
10   “cannot excuse the volatile way with which I expressed my emotions” and does “not ask that my
11   conduct be overlooked.” Id. But he hopes the Court, the government and the public “notice my
12   remorse and see that I am not what my comments and actions 4 years ago portray me as.” Id.
13         Mr. Shafi’s time in jail has changed him. Surrounded by people “who constantly shared stories
14   of harsh, lonely lives without resources, means of support, or even family to aid them in fulfilling
15   their most basic needs” allowed him to see “the irresponsible, immature, and reckless manner with
16   which I dealt with problems at home and in the world.” Id. at 2. He feels immense gratitude for the
17   support of his family and as he told the probation officer, the criminal case led Mr. Shafi “to
18   appreciate his father’s intentions.” PSR ¶ 38.
19         Mr. Shafi is ready to look forward to the next chapter in his life. He is eager to continue his
20   education, find work in computer programming and start a family. The counseling and therapy he
21   has been attending “has benefited him greatly” and he is interested in continuing treatment in the
22   future. PSR ¶ 45. He knows there will be difficulties ahead. His relationship with his father will be
23   a constant work in progress. Mr. Shafi will forever be associated with a terrorism charge. Unlike
24   2015, however, with the Court’s help Mr. Shafi is now equipped with the tools to “help me better
25   understand and manage my emotions.” Exh. A, Adam Shafi Letter at 3. He now sees “the flaws of
26   my past hopelessness and will now strive to use the life and opportunities given to me to make the
27   world a better place.” Id. at 3-4.
28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        11
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 16 of 29



 1                                               ARGUMENT
 2         Criminal “punishment should fit the offender and not merely the crime.” Williams v. New
 3   York, 337 U.S. 241, 247 (1949). That requires “the sentencing judge to consider every convicted
 4   person as an individual and every case as a unique study in the human failings that sometimes
 5   mitigate, sometimes magnify, the crime and the punishment to ensue.” Gall v. United States, 552
 6   U.S. 38, 52 (2007) (quotations omitted). The factors detailed in 18 U.S.C. § 3553 (a) assist the Court
 7   in fulfilling this mandate to make “an individualized assessment of a particular defendant’s
 8   culpability rather than a mechanistic application of a given sentence to a given category of crime.”
 9   United States v. Barker, 771 F.2d 1362, 1365 (9th Cir. 1985). The sentence recommended in the
10   United States Sentencing Guidelines (“U.S.S.G.”) is only one factor for district courts to consider in
11   making this judgment, and it may not be weighed more heavily than any other § 3553(a) factor. Gall,
12   552 U.S. at 50; see also United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc).
13         Here, a sentence of time served (approximately 40 months) followed by three years of
14   supervised release is sufficient, but not greater than necessary to further the goals in § 3553(a).
15   A.    Seriousness of the Offense, Respect for the Law and Just Punishment.
16         The Supreme Court has explained the factors in § 3553(a)(2)(A)—the seriousness of the
17   offense,” the need “to promote respect for the law” and “provide just punishment for the offense”—
18   are the sentencing rationale of “retribution.” See Tapia v. United States, 564 U.S. 319, 326 (2011)
19   (“a court may not take account of retribution (the first purpose listed in 3553(a)(2)) when imposing a
20   term of supervised release”) (emphasis omitted). “The goal of retribution” is the “interest[] in seeing
21   that the offender is repaid for the hurt he caused.” Kennedy v. Louisiana, 554 U.S. 407, 442 (2008).
22   Yet, the Supreme Court has warned “a sentence of imprisonment may work to promote not respect,
23   but derision, of the law if the law is viewed as merely a means to dispense harsh punishment without
24   taking into account the real conduct and circumstances involved in sentencing.” Gall, 552 U.S. at 54
25   (quotations omitted).
26         The “real conduct and circumstances” here are a constellation of facts—Mr. Shafi’s
27   immaturity, the situation in Syria, his unwillingness to address his mental health difficulties and his
28   misguided frustration with his parents—resulted in his poor decision to knowingly cash a fraudulent

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        12
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 17 of 29



 1   check before he attempted to run away from home and leave the country. As he told the probation
 2   officer, he “saw the situation in Syria and felt helpless to do something about it. I wanted to escape
 3   my tense family life and live in a Muslim country. But I went about it all wrong.” PSR ¶ 18. In his
 4   confusion and despair, Mr. Shafi made offensive and violent comments that were inconsistent with
 5   his character and for which he is extremely embarrassed and remorseful for making. He explained to
 6   the probation officer “I’m not a violent person and yet I said disgusting things on the phone which I
 7   don’t believe then, and certainly don’t believe now.” PSR ¶ 18. In his letter to the Court, he
 8   elaborates that he is sorry “for my disturbing comments and actions leading up to my arrest and
 9   charge.” See Exh. A, Adam Shafi Letter at 1.
10         Mr. Shafi’s age at the time of the events in this case is a critical factor, as this Court recognized
11   when it released Mr. Shafi on bail. See Dkt. 310 at 27:14-15 (noting “the age of Mr. Shafi at the
12   time, as opposed to today.”); see also PSR ¶ 77 (noting factor that warrants a variance is Mr. Shafi’s
13   “age”). Mr. Shafi was 21 years old when he left his family in Cairo to fly to Istanbul in 2014; the
14   comments on the interpreted phone calls, cashing the fraudulent check and attempting to fly to
15   Istanbul again in 2015 all took place when Mr. Shafi was 22 years old.
16         Although people are deemed adults when they turn 18 years old, the U.S. Sentencing
17   Commission (“U.S.S.C.”) has recognized neurological research that shows brain development is not
18   fully realized in most people until they turn 25 years old. More specifically, researchers have found
19   that the prefrontal cortex of the brain—which “is utilized in impulse control, emotional reactions,
20   executive function and decision making”—is the last part of the brain to develop. It “is not complete
21   by the age of 18…development continues into the 20s” and “most researchers reference 25 as the
22   average age at which full development has taken place.” 5 In other words, research shows that the
23   brain of a defendant who commits a crime at the age of 21 or 22 is almost as undeveloped as a 16 or
24   17-year-old juvenile.
25

26
     5
27    See Exhibit N, Excerpt of United States Sentencing Commission, “Youthful Offenders in the
     Federal System,” p. 6, 7. The full report is available at
28   http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
     publications/2017/20170525_youthful-offenders.pdf.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         13
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 18 of 29



 1         The Supreme Court has recognized that “because juveniles have lessened culpability they are
 2   less deserving of the most severe punishments.” Graham v. Florida, 560 U.S. 48, 68 (2010). Because
 3   “juveniles have a ‘lack of maturity and an underdeveloped sense of responsibility’; they ‘are more
 4   vulnerable or susceptible to negative influences and outside pressures, including peer pressure’; and
 5   their characters are ‘not as well formed.’” Id. (quoting Roper v. Simmons, 543 U.S. 551, 569-70
 6   (2005)). While a “juvenile is not absolved of responsibility for his actions…his transgression ‘is not
 7   as morally reprehensible as that of an adult.’” Graham, 560 U.S. at 68 (quoting Thompson v.
 8   Oklahoma, 487 U.S. 815, 835 (1988)).
 9         Mr. Shafi was obviously not a juvenile when he made the mistakes that bring him before this
10   Court for sentencing. But the neurological research recognized by the Sentencing Commission and
11   cited above, suggests that at the time of the conduct that took place in 2014 and 2015 when Mr. Shafi
12   was 21 and 22 years old, Mr. Shafi was closer in maturity to a juvenile than the majority of
13   defendants sentenced in federal court, who are overwhelmingly older than 25 years old. 6 That
14   supports a sentence of time served.
15         A sentence of time served is not a slap on a wrist. Mr. Shafi has paid a heavy price for his
16   mistakes. He is a convicted felon. He was incarcerated for more than three years. His name will
17   forever be associated with a terrorism prosecution in federal court regardless of the mistrial and
18   ultimate conviction for bank fraud. He will likely be on the Terrorist Screening Database and the No
19   Fly List. The punishment extends beyond Mr. Shafi himself, onto his family as well. As he told the
20   Probation Officer, the company his father “built from the ground up is ruined because the name Shafi
21   is associated with a terrorism charge.” PSR ¶ 17. Mr. Shafi has been punished enough; there is no
22   need to add additional jail time.
23

24

25
     6
26    Only 16.5% of defendants sentenced in federal court in Fiscal Year 2017 were between the ages of
     18 and 25. See Exhibit O, United States Sentencing Commission’s 2017 Sourcebook of Federal
27   Sentencing Statistics, Table 6, “Age of Offenders in Each Primary Offense Category,” available at
     https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-reports-and-
28   sourcebooks/2017/Table06.pdf. Mr. Shafi turned 26 years old two months before sentencing, though
     as the Court is aware, his case has been pending for almost four years.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        14
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 19 of 29



 1   B.    Deterring Criminal Conduct and Protecting the Public.
 2         There is no need to impose additional jail time on Mr. Shafi in order to deter him from
 3   committing a crime or to protect the public. His letter to the Court demonstrates not only his
 4   remorse, but the fact that he will not make mistakes like the ones that brought him to Court again.
 5   Mr. Shafi writes in his letter that he is sorry “for my disturbing comments and actions leading up to
 6   my arrest and charge 4 years ago.” Exh. A, Adam Shafi Letter at 1. He acknowledges they were a
 7   poor “response to my mismanaged mental state and stressful circumstances” and that he “never
 8   intended any of the menacing things I said, especially regarding our soldiers.” Id. He does not offer
 9   any excuses and does “not ask that my conduct be overlooked,” but only that the Court sees “I am not
10   what my comments and actions 4 years ago portray me as.” Id. Importantly, he explains he has “no
11   interest in terrorism or any of its affiliates who wreak havoc wherever they go.” Id. at 4.
12         These statements make clear that Mr. Shafi has learned the error of his ways in 2014 and 2015
13   and does not need additional time in custody to deter him from committing a crime again in the
14   future. This Court need not just take Mr. Shafi’s word for it: his actions and social science research
15   confirm that Mr. Shafi is unlikely to commit another crime in the future.
16         1.    Mr. Shafi’s Post-Offense Rehabilitation Demonstrates the 40 Months He Spent in
                 Custody Has Been an Effective Deterrent.
17

18         The Supreme Court has made clear that “post-offense rehabilitation—particularly in light of its
19   tendency to reveal a defendant’s likelihood of future criminal conduct—[is] a critical factor to
20   consider in the imposition of a sentence.” United States v. Trujillo, 713 F.3d 1003, 1010 (9th Cir.
21   2013) (citing Pepper v. United States, 562 U.S. 476, 491-93 (2011) and Gall, 552 U.S. at 59
22   (emphasis added)). Such rehabilitation is “the most up-to-date picture” of a defendant’s history and
23   characteristics, which in turn sheds light on whether a defendant will be deterred from committing
24   another crime. Pepper, 562 U.S. at 492 (quoting 18 U.S.C. § 3553(a)(1)).
25         Mr. Shafi’s conduct since his arrest on July 3, 2015 demonstrates he has realized the error of
26   his ways. As this Court commented at the bail hearing, the government “didn’t produce any
27   recordings of Mr. Shafi in the 41 months since [his arrest] where he said something similar” to the
28   offensive and disgusting comments he made in the summer of 2015 despite having ample recordings

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        15
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 20 of 29



 1   of Mr. Shafi’s conversations while in jail. See Dkt. 310 at 22:1-3; see also Dkt. 304 at 5 (noting Mr.
 2   Shafi had 54 unique visitors in the jail, resulting in 3,400 recordings, between July 3, 2015 and July
 3   26, 2018).
 4         Since Mr. Shafi’s release from custody on October 5, 2018 on stringent conditions, including
 5   location monitoring and home detention, Mr. Shafi has done well. The PSR confirms that Mr. Shafi
 6   “has complied with all court-ordered conditions of release.” PSR ¶ 6. He has not used a computer or
 7   Internet-enabled smartphone and has had no contact with A.N. or S.K. He is attending weekly
 8   counseling at the East Bay Community Recovery Project (“EBCRP”) in Hayward. PSR ¶ 45-46. As
 9   required by his plea agreement, he extensively debriefed with the government prior to sentencing.
10   See Dkt. 349 at 5, ¶ 12.
11         As Mr. Shafi writes in his letter to the Court, he has “spent the last number of months preparing
12   for the rest of my life.” Exh. A, Adam Shafi Letter at 4. He has been keeping up with his
13   correspondence courses and submitting handwritten exams and papers. PSR ¶ 50. 7 Although he
14   knows “it will be difficult because of my charge and the publicity surrounding it” to put this case
15   behind him, he has “the unwavering support of my family and community” which “will enable me to
16   overcome any hurdles and start anew with a bright future.” Exh. A, Adam Shafi Letter at 4. Mr.
17   Shafi’s post-offense rehabilitation demonstrates he is unlikely to commit another crime again.
18         2.     Mr. Shafi is at a Significantly Lower Rate of Recidivism as a First Offender.
19         According to U.S. Sentencing Commission data, as a first offender—someone with no criminal
20   convictions or arrests of any kind—Mr. Shafi is at the lowest risk of recidivism of all federal
21   defendants. In 2016, the Commission conducted an extensive review of recidivism among federal
22   offenders, and found that defendants in criminal history category I had a rearrest rate of 33.8%,
23   lowest of all federal offenders. See Exhibit Q, Excerpt from U.S. Sentencing Commission,
24   “Recidivism Among Federal Offenders: A Comprehensive Overview (2016)”). 8 Within individuals
25

26   7
       As directed by the Court, one of Mr. Shafi’s graded term papers is attached as Exhibit P. See Dkt.
     348. The red annotations are comments from the instructor. Mr. Shafi received a B+ (score of 44 out
27   of 50, 88%).
     8
28     The full report is available online at http://www.ussc.gov/sites/default/files/pdf/research-and-
     publications/research-publications/2016/recidivism_overview.pdf.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        16
                Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 21 of 29



 1   in criminal history category I, offenders with zero criminal history points as opposed to one criminal
 2   history point had an even lower rearrest rate of 30.2%, compared to 46.9% for defendants with one
 3   criminal history point. Id.
 4             Rearrest Rates by Criminal History Category                             Rearrest Rates by Criminal History Points

 5   100%                                                                       100%
                                                      77.8%    80.1%                                                           77.3%
         80%                                 74.7%                              80%                                   74.0%
                                                                                                             66.8%
 6                                 63.3%
                                                                                            56.0%    59.4%
         60%             54.3%                                                  60%
 7       40%     33.8%                                                          40%30.2%                                              81.5%
                                                                                                                   71.1%   76.1%
                                                                                                          63.3%
                                                                                                 52.7%
 8       20%                                                                    20%
                                                                                         46.9%
         0%                                                                      0%
 9                 I       II       III        IV       V        VI                     0   1    2   3   4   5    6   7    8   9   10 >10

10
                A more recent Sentencing Commission report demonstrates that defendants with no criminal
11
     history whatsoever—like Mr. Shafi—had the lowest rates of rearrest, reconviction and
12
     reincarceration of all federal defendants: only 25.7% were rearrested, 14.7% reconvicted, and 4.1%
13
     reincarcerated. See Exhibit R, Excerpt of U.S. Sentencing Commission, “Public Data Presentation
14
     for First Offenders and Alternatives to Incarceration Amendment,” December, 2016. 9 Those rates
15
     are significantly lower than other defendants in criminal history category I, who nonetheless have
16
     some criminal history.
17
                                              Recidivism Rates for Each CHC I Group
18
          60%
19
          50%                               46.9%
20                                37.4%
          40%
21                                                                         28.80%
          30%            25.7%
                                                                      21.8%
22        20%                                                    14.7%
23        10%                                                                                                     7.4% 9.50%
                                                                                                         4.1%
24         0%
                                Rearrest Rate                         Reconviction Rate                  Reincarceration Rate
25               No Criminal History       Zero Criminal History Points but Prior Convictions/Contact    One Criminal History Point

26

27   9
      The full presentation slides are available online at
28   http://www.ussc.gov/sites/default/files/pdf/amendment-process/public-hearings-and-
     meetings/20161209/20160109_DB_alternatives.pdf.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                                           17
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 22 of 29



 1         Moreover, recent research has shown that first offenders sentenced to probation in lieu of
 2   incarceration are less likely to commit another crime in the future. A study published in November
 3   2017 set out to test the hypothesis that “among first-time felons, punitive sanctions will more
 4   effectively reduce recidivism than will less severe sanctions.” See Daniel P. Mears, Joshua C.
 5   Cochran, “Progressively Tougher Sanctioning and Recidivism: Assessing the Effects of Different
 6   Types of Sanctions,” Journal of Research in Crime and Delinquency, Nov. 14, 2017, p. 1. 10 The
 7   study looked at recidivism rates—defined as a new felony conviction within three years of
 8   sentencing—for all first time felons convicted in Florida state court between 1994 and 2008. Id. at p.
 9   9-10. The research found that first time felons sentenced to probation were “associated with less
10   recidivism than the more severe sanction alternatives” of jail or prison. Id. at p. 24. The authors
11   concluded “that probation and intensive probation are more effective than jail or prison, respectively,
12   in reducing offending among first-time felons. Id.
13         This data makes clear there is no need to impose additional jail time on Mr. Shafi to deter him
14   from committing a crime. Placing him on supervised release—which is effectively “intensive
15   probation”—will be more effective than additional jail time at keeping Mr. Shafi a law abiding
16   member of society.
17         3.    This Court Already Determined Mr. Shafi is not a Danger to the Community When
                 it Released Him on Bail in October 2018.
18

19         When this Court released Mr. Shafi from custody in October 2018, it necessarily determined
20   Mr. Shafi was not a danger to the community. The Bail Reform Act mandates release of a person
21   pending trial unless a court finds the person a flight risk or a danger to the community. 18 U.S.C. §
22   3142(b). If there is probable cause a defendant committed a terrorism offense, there is a rebuttable
23   presumption the person should be detained. 18 U.S.C. § 3142(e)(3)(C). When a defendant proffers
24   evidence to rebut the presumption, a court must assess: (1) the nature and circumstances of the
25   offense; (2) the weight of the evidence; (3) the history and characteristics of the person; and (4) the
26   nature and seriousness of the danger to any person or the community posed by the person’s release.
27
     10
28      The full article is available at
     http://journals.sagepub.com/doi/abs/10.1177/0022427817739338?journalCode=jrca.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        18
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 23 of 29



 1   United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008); see also 18 U.S.C. § 3142(g).
 2         When Mr. Shafi was ordered detained by the magistrate judge in 2015 and this Court in 2016, it
 3   was on the basis of risk of flight, not because he was a danger to the community. See Dkt. 27 at
 4   30:17-24 (“I think the risk of flight is actually what I’m most concerned about.”); Dkt. 53 at 9:15-17
 5   (“the issue that I am most concerned about and I don’t know that—it’s a hard one to address, is the
 6   flight risk”); 29:23-24 (“So I’m going to affirm what Judge Kim determined. Mr. Shafi, I do think
 7   you’re a flight risk.”); Dkt. 41 (“the Court concludes that he is a flight risk and that despite the
 8   combination of monitoring conditions proposed by his counsel, he should be detained.”).
 9         When this Court released Mr. Shafi in October 2018, he still faced charges qualifying as a
10   terrorism offense under § 3142(e)(3)(C). Thus, Mr. Shafi could only be released if the Court
11   determined there were release conditions that could mitigate any risk of flight or danger to the
12   community. This Court obviously found there were sufficient conditions that could mitigate risk of
13   flight, which was the basis for detaining Mr. Shafi in the first place. By releasing Mr. Shafi, this
14   Court necessarily found Mr. Shafi was not a danger to the community. 11 Nothing has happened in
15   the six months since then that upsets that conclusion. That means there is no need to impose
16   additional time in jail to protect the public. 12
17   C.    Providing Training, Medical Care or Other Treatment.
18         “The underlying purposes of sentencing include not only punishment and deterrence, but also
19   the provision of treatment to a defendant in need of it.” United States v. Bad Marriage, 392 F.3d
20   1103, 1114 (9th Cir. 2004) (citing 18 U.S.C. § 3553 (a)(2)(D)). But Congress has cautioned courts to
21   recognize that “imprisonment is not an appropriate means of promoting correction and
22   rehabilitation.” 18 U.S.C. § 3582(a). Instead, “Congress intended supervised release to assist
23   individuals in their transition to community life. Supervised release fulfills rehabilitative ends,
24

25
     11
        Similarly, this Court rejected the government’s request before trial to take “protective measures”
26   with the jury, as the government acknowledged Mr. Shafi “has not attempted to interfere with the
     judicial process or witnesses.” See Dkt. 225 at 21.
27   12
        Relatedly, the PSR incorrectly claims Mr. Shafi is a person whose release is restricted under 18
28   U.S.C. § 3143 and therefore not a good candidate for voluntary surrender. PSR Sentencing Rec. at 4.
     The probation officer has acknowledged this was error.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         19
            Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 24 of 29



 1   distinct from those served by incarceration.” United States v. Johnson, 529 U.S. 53, 59 (2000) (citing
 2   18 U.S.C. § 3553(a)(2)(D)). Thus, the Supreme Court has explained a court determining the length
 3   of a prison sentence “should consider the specified rationales of punishment except for rehabilitation,
 4   which it should acknowledge as an unsuitable justification for a prison term.” Tapia, 564 U.S. at
 5   327.
 6          Since his release from custody in October 2018, Mr. Shafi has been attending weekly
 7   counseling sessions at the East Bay Community Recovery Project in Hayward. He told the probation
 8   officer that the counseling “has benefited him greatly” and he has “interest in continuing this
 9   treatment going forward.” PSR ¶ 45. He explains in his letter to the Court that the counseling
10   services have “help[ed] me better understand and manage my emotions” and he now “see[s] the flaws
11   of my past hopelessness and will now strive to use the life and opportunities given to me to make the
12   world a better place.” Exh. A, Adam Shafi Letter at 3-4. Thus, the best way to ensure Mr. Shafi
13   continues with this treatment plan is to sentence him to time served and place him on supervised
14   release immediately so he can continue with his counseling program at EBCRP.
15   D.     The Guidelines Sentencing Range and Sentencing Commission Policy Statements.
16          Mr. Shafi agrees with the advisory Guidelines range calculated in the PSR. The base offense
17   level is 7 under U.S.S.G. § 2B1.1(a)(1). PSR ¶ 20. Because Mr. Shafi pleaded guilty and expressed
18   remorse for his actions, he receives a two level reduction for acceptance of responsibility under
19   U.S.S.G. § 3E1.1(a). PSR ¶ 27. The adjusted offense level is 5. PSR ¶ 28. Mr. Shafi is a first
20   offender with no criminal record, and so he has 0 criminal history points and is in criminal history
21   category I. PSR ¶¶ 32-33. He thus falls within Zone A of the Sentencing Table, facing an advisory
22   Guideline range between 0-6 months. PSR ¶ 58.13
23          Application note 4 to U.S.S.G. § 5C1.1 states “If the defendant is a nonviolent first offender
24   and the applicable guideline range is in Zone A or B of the Sentencing Table, the court should
25   consider imposing a sentence other than a sentence of imprisonment, in accordance with subsection
26
     13
27      Mr. Shafi intends to file a reply to the government’s sentencing memorandum to explain why the
     terrorism enhancement in U.S.S.G. § 3A1.4 does not apply and, alternatively, why this Court should
28   use its discretion under Kimbrough v. United States, 552 U.S. 85 (2007) to reject the enhancement
     even if it does apply.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        20
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 25 of 29



 1   (b) or (c)(3).” Mr. Shafi is a nonviolent first offender, and the applicable Guideline range is in Zone
 2   A. 14 Thus, the Guidelines encourage the imposition of a noncustodial sentence. Of course, Mr. Shafi
 3   has already spent 40 months in custody in this case. So while he cannot receive the benefit of a
 4   noncustodial sentence, Application Note 4 supports a time served sentence as opposed to a sentence
 5   with additional incarceration.
 6   E.    Avoiding Unwarranted Sentencing Disparities.
 7         While the Court must avoid unwarranted sentencing disparities among defendants with similar
 8   records convicted of similar conduct, the Ninth Circuit has explained sentencing courts must also
 9   “avoid ‘unwarranted similarities among [defendants] who were not similarly situated.’” United
10   States v. Amezcua-Vasquez, 567 F.3d 1050, 1058 (9th Cir. 2009) (quoting Gall, 552 U.S. at 55
11   (emphasis and brackets in original)); see also 18 U.S.C. § 3553(a)(6).
12         A time served sentence avoid unwarranted sentencing similarity and disparity. The
13   government claims the average sentence in attempted travel cases is 13.4 years. Dkt. 351 at 15. How
14   it gets that number is an utter mystery. It notes that according to statistics compiled by the George
15   Washington University Center on Extremism, 177 citizens were arrested on ISIS-related charges, 50
16   involved travel or attempted travel, and 38 have been adjudicated. Dkt. 351 at 15. It is unknown
17   which 38 cases the government is relying on to get to 13.4 years.
18         What is clear is that there are attempted and actual travelers who receive significantly shorter
19   sentences then 13.4 or even 10 years as recommended by the government. For example, one case
20   referenced on the George Washington site is that of Bilal Abood, who was sentenced in the Northern
21   District of Texas to four years in prison for making a false statement to a federal agency in violation
22   of 18 U.S.C. § 1001. See United States v. Abood, CR 15-256-K (N.D. Tex.). At first blush, that is
23   not a traveler case and it is unclear whether the government is using that case in calculating its
24   average sentence. Reviewing the complaint indicates that Abood admitted to the FBI he had
25
     14
26     Application note 4 defines “nonviolent first offender” as “a defendant who has no prior convictions
     or other comparable judicial dispositions of any kind and who did not use violence or credible threats
27   of violence or possess a firearm or other dangerous weapon in connection with the offense of
     conviction.” Mr. Shafi has no record, did not use violence and did not possess a firearm or other
28   destructive device. Any threat of violence made by Mr. Shafi in the intercepted phone calls was
     clearly not credible as the government did not arrest him until he tried to fly to Istanbul.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        21
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 26 of 29



 1   travelled to Syria through Turkey in order to fight with the Free Syrian Army (“FSA”), attended a
 2   FSA training camp, had recorded a videotaped allegiance to Abu Bakr al-Baghdadi, the head of ISIS,
 3   that he posted on Twitter, and then lied about all of this to the FBI. See United States v. Abood, CR
 4   15-256-K (N.D. Tex.), Dkt. 1, Complaint. Mr. Shafi did not do anything similar to this conduct and
 5   should not be equated with a defendant who did, which supports a time served sentence.
 6         A more comparable case from this district is United States v. Natsheh, CR 16-166-RS. There,
 7   the defendant came to law enforcement attention when he posted pro-ISIS social media messages.
 8   See United States v. Natsheh, CR 16-166-RS, Dkt. 20, United States’ Sentencing Memorandum at 2.
 9   Weeks after he had been interviewed by the FBI, a law enforcement agency in Spain alerted the FBI
10   that a Spanish national was communicating with Natsheh about travelling from Spain to Turkey in
11   order to join ISIS. Id. at 3. Several days later, Natsheh was arrested at SFO attempting to fly to
12   Istanbul via Amsterdam. He admitted to the FBI that he intended to fly to Syria to fight with ISIS.
13   Natsheh pleaded guilty to attempting to provide material support to a terrorist organization, in
14   violation of 18 U.S.C. § 2339B. There was no dispute to the Guideline range, which included the §
15   3A1.4 terrorism adjustment, resulting in a Guideline range of 360 months to life and a statutory
16   maximum of 20 years, although Natsheh had no prior criminal record. See United States v. Natsheh,
17   CR 16-166-RS, Dkt. 26, Reporter’s Transcript of Proceedings on December 13, 2016 at 3:15-25. The
18   probation office recommended 20 years, the government recommended 15 years. Id. at 4:1-5. Judge
19   Seeborg imposed a 60 month sentence, explaining “the terrorism enhancement and the statutory
20   maximum, I think, are intended for very different cases than we have here.” Id. at 31:16-17.
21         A time served sentence for Mr. Shafi would avoid unwarranted sentencing similarity and
22   disparity with the sentence in Natsheh. It would take into account the fact that Mr. Shafi was not
23   convicted of attempting to provide material support to a terrorist organization in violation of §
24   2339B, the significantly lower Guideline calculations recommended by both the probation office (0-6
25   months) and the government (168-210 months) compared to those in Natsheh, and the shorter
26   sentencing recommendations of both probation (60 months) and the government (120 months)
27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                        22
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 27 of 29



 1   compared to their recommendations for Natsheh. 15
 2   F.    Providing Restitution.
 3         As the PSR recognizes, there is no request for restitution because there was no loss to the bank.
 4   PSR ¶ 15.
 5               OBJECTION TO PROPOSED SUPERVISED RELEASE CONDITION #7
 6         Mr. Shafi objects to proposed special condition 7 of supervised release, which orders Mr. Shafi
 7   to “submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure
 8   that you are in compliance with the requirements of your supervision.” PSR Sentencing Rec. at 5.
 9   The only justification given for this recommendation is that it “may assist the probation officer in
10   assessing the risk of Shafi accessing unauthorized computer devices and/or internet access” and “may
11   also prove helpful in assessing Shafi’s compliance with the no contact condition.” Id. at 4.
12         Although “District judges enjoy broad discretion in fashioning” supervised release conditions,
13   “Congress has nonetheless set limits on the exercise of that discretion.” United States v. LaCoste,
14   821 F.3d 1187, 1190 (9th Cir. 2016). There are “three primary constraints” on imposition of
15   supervised release conditions. Id. The condition must (1) “be reasonably related to the nature and
16   circumstances of the offense; the history and characteristics of the defendant; or the sentencing-
17   related goals of deterrence, protection of the public, or rehabilitation;” (2) be consistent with the
18   Sentencing Commission’s policy statements; and (3) must involve “no greater deprivation of liberty
19   than is reasonably necessary to serve the goals of supervised release.” Id. at 1190-91 (quotations and
20   citations omitted).
21         Polygraph testing is unnecessary here. Mr. Shafi, like every other defendant on supervised
22   release, is required to truthfully answer all questions asked by the probation officer. The vast
23   majority of defendants, however, are not required to submit to polygraph testing. The majority of
24   defendants convicted of bank fraud are not subject to polygraph testing; neither are defendants with
25   gang ties who are prohibited from associating with other gang members. Nor have the handful of
26

27
     15
        Mr. Shafi will provide more information about disparity in his separately filed reply to the
28   government’s sentencing memorandum in connection with his arguments against the § 3A1.4
     terrorism adjustment.
     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         23
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 28 of 29



 1   defendants convicted of terrorism related charges in this district. See, e.g., United States v. Natsheh,
 2   CR 16-166-RS (N.D. Cal.) Dkt. 24, Judgment at 4 (special conditions of supervised release require
 3   no contact with members of ISIS but no polygraph testing requirement); United States v. Llaneza, CR
 4   13-145-YGR (N.D. Cal.) Dkt. 34, Judgment at 3 (no polygraph testing as special condition of
 5   supervised release); United States v. Abdhir, CR 07-501-JF (N.D. Cal.) Dkt. 105, Judgment at 4
 6   (special conditions of supervised release require no contact with co-defendant but no polygraph
 7   testing requirement).
 8         Any concerns about Mr. Shafi’s online activity are adequately dealt with proposed supervised
 9   release conditions 9 through 12, which require him to enroll in the Computer and Internet Monitoring
10   Program and authorizes probation to inspect his electronic devices. Proposed supervised release
11   condition 8 also requires Mr. Shafi to submit his electronic devices to a search for any reason to any
12   law enforcement officer. Mr. Shafi has no objection to these conditions, which are sufficient to
13   ensure Mr. Shafi is not having inappropriate contact with anyone.
14         Finally, even if this Court felt polygraph testing was necessary, the condition as written
15   involves a “greater deprivation of liberty than is reasonably necessary to serve the goals of supervised
16   release.” LaCoste, 821 F.3d at 1190-91. Typically, polygraph testing is imposed in child
17   pornography and other sex offense cases as part of sex offender treatment. But the polygraph testing
18   condition typically makes clear the defendant retains his Fifth Amendment right to remain silent.
19   That is because the Ninth Circuit has explained that a “defendant retains his Fifth Amendment rights
20   during any such testing” and if a defendant “receives a question during his polygraph exam which
21   calls for him to provide an answer that would incriminate him in a future criminal proceeding, [he]
22   retains the right to invoke his Fifth Amendment privilege and remain silent. Should the government
23   desire [him] to answer, it may afford his answers the protection of use and derivative use immunity.”
24   United States v. Stoterau, 524 F.3d 988, 1004 (9th Cir. 2008).
25         So for example, in United States v. Henderson, CR 15-565-WHO, this Court imposed a
26   polygraph testing condition that read as follows:
27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         24
           Case 3:15-cr-00582-WHO Document 352 Filed 03/14/19 Page 29 of 29



 1         As part of the treatment program, the defendant shall submit to polygraph testing as
           recommended by the treatment provider. However, the defendant retains his Fifth
 2         Amendment right to refuse to answer questions asked during the course of treatment
           absent a grant of use and derivative-use immunity.
 3

 4   Dkt. 87, Amendment Judgment at 6. While Mr. Shafi does not believe polygraph testing is

 5   necessary, if this Court disagrees and imposes such a condition, it should make clear Mr. Shafi retains

 6   his Fifth Amendment right to refuse absent a grant of use and derivative-use immunity.

 7                                             CONCLUSION

 8         Mr. Shafi requests this Court sentence him to credit for time served, followed by three years of

 9   supervised release and a $100 special assessment.

10

11   Dated:     March 14, 2019                                Respectfully submitted,
12
                                                              STEVEN G. KALAR
13                                                            Federal Public Defender
                                                              Northern District of California
14
                                                                        /S
15
                                                              HANNI FAKHOURY
16                                                            Assistant Federal Public Defender

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM
     SHAFI, CR 15–00582 WHO
                                                         25
